                     IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

ANTHONY POMPEY,                                 )
                                                )
      Plaintiff,                                )
                                                )
      v.                                        )       Case No.
                                                )
FIFTH THIRD BANCORP,                            )
                                                )
      Defendant.                                )

                                PLAINTIFF’S COMPLAINT

      Plaintiff, ANTHONY POMPEY (“Plaintiff”), through his attorney, Hormozdi Law Firm,

LLC, alleges the following against Defendant, FIFTH THIRD BANCORP (“Defendant”):

                                          INTRODUCTION

   1. Count I of Plaintiff’s Complaint is based on the Telephone Consumer Protection Act, 47

      U.S.C. § 227, et seq. (“TCPA”).

   2. Count II of Plaintiff’s Complaint is based on the North Carolina Collection Agency Act,

      § 75-50, et seq. (“NCDCA”).

                               JURISDICTION AND VENUE

   3. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise

      under the laws of the United States.

   4. 28 U.S.C. § 1367 grants this court supplemental jurisdiction over the state claim alleged

      herein.

   5. This Court has federal question jurisdiction because this case arises out of violations of

      federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).



                                                1



           Case 3:20-cv-00271-GCM Document 1 Filed 05/11/20 Page 1 of 7
6. Venue and personal jurisdiction in this District are proper because Defendant does or

   transacts business within this District, and a material portion of the events at issue occurred

   in this District.

                                          PARTIES

7. Plaintiff is a natural person residing in the City of Charlotte, Mecklenburg County, State

   of North Carolina.

8. Plaintiff is a consumer as that term is defined by the NCDCA.

9. Plaintiff allegedly owes a debt as that term is defined by the NCDCA.

10. Defendant is a debt collector as that term is defined by the NCDCA.

11. Defendant attempted to collect a consumer debt from Plaintiff.

12. Defendant is a financial institution with a principal place of business located in the City

   of Cincinnati, Hamilton County, State of Ohio.

13. Defendant’s business includes, but is not limited to, collecting on unpaid, outstanding

   account balances.

14. Defendant attempted to collect a debt within the State of North Carolina.

15. When an unpaid, outstanding account is placed with Defendant it is assigned a file number.

16. During the course of its attempts to collect debts allegedly owed, Defendant sends to

   alleged debtors bills, statements, and/or other correspondence, via the mail and/or

   electronic mail, and initiates contact with alleged debtors via various means of

   telecommunication, such as by telephone and facsimile.

17. Defendant acted through its agents, employees, officers, members, directors, heirs,

   successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.



                                             2



      Case 3:20-cv-00271-GCM Document 1 Filed 05/11/20 Page 2 of 7
                             FACTUAL ALLEGATIONS

18. Defendant is attempting to collect an alleged debt from Plaintiff.

19. Plaintiff’s alleged debt arises from transactions for personal, family, and household

   purposes.

20. Within the past four (4) years of Plaintiff filing this Complaint, Defendant began placing

   collection calls to Plaintiff on Plaintiff’s cellular telephone number at xxx-xxx-6855, in an

   attempt to collect the alleged debt.

21. Defendant calls Plaintiff from 800-240-8151, which is one of Defendant’s telephone

   numbers.

22. Within the past four (4) years of Plaintiff filing this Complaint, Respondent placed calls

   to Plaintiff’s telephone at an excessive rate.

23. On or about February 9, 2020 at 2:11 p.m., Plaintiff spoke with one of Defendant’s

   collectors and requested for Defendant to stop calling him.

24. Despite Plaintiff’s request for Defendant to stop calling him, Defendant continued to place

   collection calls to Plaintiff’s telephone unabated including, but not limited to, on or about

   February 11, 2020 at 4:03 p.m. and 6:27 p.m. and February 12, 2020 at 8:32 a.m.

25. None of the telephone calls Defendant made to Plaintiff was for an emergency purpose.

26. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

   telephone number.

27. All of the calls Defendant made to Plaintiff’s cellular telephone resulted in Plaintiff

   incurring a charge for incoming calls.

28. Within 4 years of Plaintiff filing this Complaint, Defendant used an automatic telephone

   dialing system to call Plaintiff’s cellular telephone.

                                              3



      Case 3:20-cv-00271-GCM Document 1 Filed 05/11/20 Page 3 of 7
29. Within 4 years of Plaintiff filing this Complaint, Defendant left pre-recorded voicemail

   messages for Plaintiff on Plaintiff’s cellular telephone.

30. Within 4 years of Plaintiff filing this Complaint, Defendant left voicemail messages from

   live representatives for Plaintiff on Plaintiff’s cellular telephone.

31. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to store telephone numbers.

32. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers automatically.

33. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call stored telephone numbers without human intervention.

34. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers in sequential order.

35. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

   capacity to call telephone numbers randomly.

36. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

   telephone numbers to be called according to a protocol or strategy entered by Defendant.

37. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

   simultaneously calls multiple consumers.

38. While Defendant called Plaintiff’s cellular telephone, Plaintiff’s cellular telephone line

   was unavailable for legitimate use during the unwanted calls.

39. As a result of Defendant’s alleged violations of law by placing these automated calls to

   Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

   harm and/or injury such that Article III standing is satisfied in at least the following, if not

                                              4



      Case 3:20-cv-00271-GCM Document 1 Filed 05/11/20 Page 4 of 7
      more, ways:

          a. Invading Plaintiff’s privacy;

          b. Electronically intruding upon Plaintiff’s seclusion;

          c. Intrusion into Plaintiff’s use and enjoyment of Plaintiff’s cellular telephone;

          d. Impermissibly occupying minutes, data, availability to answer another call, and

              various other intangible rights that Plaintiffs has as to complete ownership and use

              of Plaintiff’s cellular telephone; and

          e. Causing Plaintiffs to expend needless time in receiving, answering, and attempting

              to dispose of Defendant’s unwanted calls.

                           COUNT I
  DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   40. Plaintiff repeats and re-alleges paragraphs 1-39 of Plaintiff’s Complaint as the allegations

      in Count II of Plaintiff’s Complaint.

   41. Defendant violated the TCPA by:

          a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone using an

              automatic telephone dialing system and/or pre-recorded or artificial voice in

              violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, ANTHONY POMPEY, respectfully requests judgment be

entered against Defendant, FIFTH THIRD BANCORP, for the following:

   42. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is

      entitled to and requests $500.00 in statutory damages, for each and every violation,

      pursuant to 47 U.S.C. § 227(b)(3)(B);

   43. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,
                                                5



         Case 3:20-cv-00271-GCM Document 1 Filed 05/11/20 Page 5 of 7
   for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

   227(b)(3)(C);

44. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future;

   and

45. Any other relief that this Honorable Court deems appropriate.

                         COUNT II
DEFENDANT VIOLATED THE NORTH CAROLINA DEBT COLLECTION ACT

46. Plaintiff repeats and re-alleges paragraphs 1-39 of Plaintiff’s Complaint as the allegations

   in Count II of Plaintiff’s Complaint.

47. Defendant violated the North Carolina Debt Collection Act based on the following:

         a. Defendant violated § 75-52 of the North Carolina General Statutes when it used

            conduct the natural consequence of which is to oppress, harass, or abuse any person

            in connection with the attempt to collect the alleged debt, when Defendant

            continued to place collection calls to Plaintiff after Plaintiff requested for Defendant

            to stop calling him;

         b. Defendant violated § 75-52(3) of the North Carolina General Statutes when it

            caused a telephone to ring or engaged a person in a telephone conversation with

            such frequency as to be unreasonable or constitute harassment to the person under

            the circumstances, when Defendant called Plaintiff at an excessive rate; and

         c. Defendant violated § 75-55 of the North Carolina General Statutes by attempting

            to collect any debt by use of unconscionable means when Defendant engaged in

            the foregoing misconduct.

48. Defendant’s actions constituted an unfair or deceptive acts or practices by engaging in the

   above-referenced misconduct in or affecting commerce because Defendant is collecting on
                                               6



      Case 3:20-cv-00271-GCM Document 1 Filed 05/11/20 Page 6 of 7
      a consumer debt and proximately caused Plaintiff’s injuries.

      WHEREFORE, Plaintiff, ANTHONY POMPEY, respectfully requests judgment be

entered against Defendant, FIFTH THIRD BANCORP, for the following:

   49. Actual damages and civil penalties of not less than $500.00 nor greater than $4,000.00 per

      violation pursuant to North Carolina General Statute § 75-56(b);

   50. Punitive damages pursuant to North Carolina General Statute § 75-56(c);

   51. Costs and reasonable attorneys’ fees; and

   52. Any other relief that this Honorable Court deems appropriate.



                                     Respectfully submitted,

May 11, 2020                         By:_/s/ Shireen Hormozdi____________
                                            Shireen Hormozdi
                                            Hormozdi Law Firm, PLLC
                                            North Carolina Bar No. 47432
                                            1770 Indian Trail Road, Suite 175
                                            Norcross, GA 30093
                                            Tel: 678–395-7795
                                            Cell: 678-960-9030
                                            Fax: 866-929-2434
                                            shireen@agrusslawfirm.com
                                            shireen@norcrosslawfirm.com




                                               7



         Case 3:20-cv-00271-GCM Document 1 Filed 05/11/20 Page 7 of 7
